Citation Nr: 0842286	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee.

2.  Entitlement to service connection for a lumbar spine 
disability.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1995 to 
November 1999 and from December 2003 to February 2005.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a September 2005 rating decision in 
which the RO, in part, continued the 10 percent disability 
rating for service-connected degenerative joint disease of 
the right knee and denied entitlement to service connection 
for lumbar spine paravertebral muscle spasm, claimed as a 
back condition.  The veteran filed a notice of disagreement 
(NOD) in October 2005, and the RO issued a statement of the 
case (SOC) in June 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2006.

The Board notes that jurisdiction over this case was 
transferred from the San Juan, Puerto Rico RO to the RO in 
Pittsburgh, Pennsylvania, and that office forwarded the 
appeal to the Board. 

The issue of entitlement to service connection for a lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee has been 
manifested by complaints of pain with X-ray findings of 
minimal degenerative changes with evidence of pain on motion, 
but with flexion limited to no less than 68 degrees and no 
medical evidence of instability.

2.  On VA examination on March 11, 2008, the veteran has had 
extension of the right knee to between minus 8 and minus 10 
degrees, along with further limitation of motion due to pain, 
fatigue, weakness, lack of endurance, and incoordination 
which resulted in minus 12 degrees of extension. 





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
limited flexion of the right knee due to degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 
(2008).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a separate, 10 percent but no higher rating 
for limited extension of the right knee due to degenerative 
joint disease have been met as of March 11, 2008.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5261 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a pre-rating letter dated in April 2005 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his degenerative joint disease of his 
right knee disability, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA.  The April 
2005 letter also notified the veteran that he could send VA 
information that pertained to his claim.  The April 2005 
letter meets the VCAA's timing of notice requirement.  

As regards the Dingess/Hartman notice requirements, a June 
2008 letter set forth the criteria for higher ratings for 
degenerative arthritis (which suffices, in part, for 
Dingess/Hartman), and provided the veteran general 
information as to VA's assignment of disability ratings and 
effective dates-and the type of evidence that impacts these 
determinations.  After issuance of the June 2008 letter, and 
opportunity for the veteran to respond, a July 2008 
supplemental statement of the case (SSOC) reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The Board also points out that the above-referenced notice-
particularly, the June 2008 letter-also appears to meet the 
Vasquez-Flores requirements.  However, to whatever extent 
this letter does not fully comply with the VCAA's 
notification requirements as explained in that decision., the 
veteran is not shown to be prejudiced by any such error or 
omission.  Indeed, the veteran's July 2005 letter include his 
argument that he is entitled to a higher rating for his 
degenerative joint disease of his right knee disability 
because the symptoms of this disability are more severe than 
indicated by the current 10 percent rating.  Consequently, 
any error or omission in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for an increased rating for the 
veteran's degenerative arthritis of the right knee.  
Pertinent objective evidence associated with the claims file 
includes post-service VA outpatient treatment (VAOPT) 
records, and reports of March 2000, August 2005 and May 2008 
VA examinations.  As explained below, the record does not 
present a basis for further evaluation of the veteran's right 
knee.  Also of record and considered in connection with the 
appeal are various written statements provided by the 
veteran.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim for an increased rating for the 
veteran's degenerative joint disease of the right knee.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claim on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 





II.  Increased Ratings

The veteran claims that the severity of his service-connected 
right knee condition warrants a higher disability rating.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

Historically, by rating action of July 2000, the RO granted 
service connection for minimal degenerative joint disease of 
the right knee and assigned an initial 10 percent rating, 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257-5003, effective November 21, 1999.  In March 2005, the 
veteran filed his current claim for an increased rating.  In 
the January 2005 rating decision, the RO continued the 10 
percent rating for degenerative joint disease of the right 
knee, status post arthroscopic surgery with meniscectomy, 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996). 

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees. A 30 percent rating requires flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A November 2004 MRI of the veteran's right knee revealed a 
complete oblique tear of the anterior horn of the lateral 
meniscus and a partial tear of the posterior horn of the 
lateral meniscus.

During a VA examination in August 2005, the veteran reported 
that when walking a lot or lifting heavy objects, he 
experienced a moderate pain around his right knee in the 
lateral aspect with radiation around the joint.  He stated 
that within the past year he had received physical therapy 
for his knee as well as arthroscopic surgery in December 
2004.  His employment was mostly administrative but he had 
limitation due to pain on the few occasions that he had to go 
out into the field.  

On examination, there was no evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement of the knee 
joints.  He did have crepitation of both knees.  The veteran 
had a normal gait and there was no ankylosis or signs for 
inflammatory arthritis.  The veteran was able to flex his 
right knee from 0 to 120 degrees.  Extension was 0 degrees.  
There was no painful motion in the range of motion measured.  
The examiner also stated that there was no functional loss 
due to fatigue, pain, weakness or lack of endurance or 
incoordination following repetitive use of the knee joints.  
The diagnosis was degenerative joint disease of the right 
knee, status post arthroscopic surgery.

An MRI of the right knee in October 2005 revealed small joint 
effusion; peculiar subchondral osseous excrescence arising 
from the anterolateral tibial plateau; and an abnormal 
anterior horn lateral meniscus.

During a VA examination on March 11, 2008, the veteran 
reported recurrent pain of variable intensity (5-8/10), on 
average but not on a daily basis.  He sat most of the time at 
work.  He sometimes experienced heat, stiffness, swelling, 
instability, locking and fatigability.  He reported that 
standing hurt after 25-30 minutes.  Pain was an out 8 out of 
10 during his periods of flare-ups which occurred about once 
a week.  The examiner stated that since the veteran sat most 
of the time, there was no major restriction on his usual 
occupation and daily activities.  

On examination, passive motion of his right knee was from 0 
to 100 degrees flexion with pain.  Extension on passive 
motion was minus 8 degrees with pain as the veteran could not 
straighten his knee fully.  Active range of motion was 0 to 
92 degrees flexion with pain and minus 10 degrees of 
extension with no pain.  Active motion against strong 
resistance was 0 to 68 degrees flexion and minus 10 degrees 
extension.  The onset of flexion pain began at 86 degrees and 
ended with pain at 92 degrees.  The onset of extension pain 
began at minus 8 degrees and disappeared at minus 10 degrees.  
Regarding weakness and fatigability, after 3 repetitive 
motions and knee bending, flexion was 0 to 72 degrees and 
extension was minus 12 degrees. 

The examiner noted right knee pain on maximum flexion and 
extension with severe loss of motion with strong resistance.  
There was no edema and no instability.  There was distinct 
quadriceps atrophy on the right side.  The veteran had 
patellar crepitus and pain on palpitation and pressure.  
There was no redness, no heat, no abnormal movement and no 
limp.  The gait was somewhat slowed but yet symmetrical on 
even ground.  No anklyosis was present.  An MRI revealed 
slight, grade 1 structural retropatellar cartilage 
degeneration.

The diagnosis was status post lateral partial meniscectomy, 
now with lateral arthritis, right knee.  The examiner stated 
that this resulted in moderate limitation of the right knee 
motion and function with persistent extension deficit which 
led to a functional leg shortening over 1.0 cm, with muscular 
joint weakness due to significant quadriceps atrophy, with 
recurrent swelling on exertion with frequent pain on use and 
recurrent, weekly and very painful flare-ups.

Considering the evidence of record in light of the above- 
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the veteran's service- 
connected knee condition based on flexion is not warranted.  
However, the Board finds that the veteran is entitled to a 
separate rating of 10 percent for limitation of extension of 
the right knee as of March 11, 2008.

As indicated above, while the veteran has consistently 
complained of knee pain, the objective medical evidence 
demonstrates flexion limited to no less than 92 degrees in 
the right knee.  In this regard, active range of motion in 
the right knee was from 0 to 120 degrees flexion in August 
2005 and the March 2008 VA examination revealed flexion from 
0 to 92 degrees.

Collectively, these findings do not warrant assignment of 
even a compensable rating for either knee under Diagnostic 
Code 5260.  As indicated above, the recent medical evidence 
reveals that flexion has been no less than 92 degrees in the 
right knee.  These findings fail to meet the criteria for 
compensable ratings under Diagnostic Code 5260, let alone for 
ratings in excess of 10 percent. 

The March 2008 VA examiner noted that the veteran's range of 
motion in the right knee was additionally limited to 0 to 68 
degrees when doing repetitive motion and 0 to 72 degrees as a 
result of weakness and fatigability.  These findings also do 
not warrant assignment of compensable ratings under 
Diagnostic Code 5260.  Thus, 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca provide no basis for assignment of any rating greater 
than 10 percent for the right knee under Diagnostic Code 
5260. 

Regarding a separate rating based on limitation of extension, 
the RO assigned an initial 10 percent rating, under 
Diagnostic Codes 5257-5003, on the basis of range of motion 
findings on a March 2000 VA examination which indicated that 
extension of each knee was 0 degrees.  On that examination, 
flexion of the right knee was to 140 degrees and extension 
was to 0 degrees, neither of which warranted a separate 
initial, compensable rating for limitation of flexion or 
extension.  The August 2005 VA examination similarly 
indicated that extension of the right knee was 0 degrees.  
However, on the May 2008 VA-authorized examination, extension 
was to minus 12 degrees after repetitive motions which 
accounted for weakness and fatigability.  In addition, the 
examiner noted right knee pain on maximum extension with 
severe loss of motion with strong resistance as well as 
persistent extension deficit which led to a functional leg 
shortening over 1.0 cm, with muscular joint weakness due to 
significant quadriceps atrophy, with recurrent swelling on 
exertion with frequent pain on use and recurrent, weekly and 
very painful flare-ups.

The Board finds that, resolving all reasonable doubt in the 
veteran's favor, a separate, rating for limitation of 
extension of the right knee due to degenerative joint disease 
is warranted as of March 11, 2008.  The findings of 
limitation of extension to minus 12 degrees due to pain and 
the other DeLuca factors indicated by the March 2008 VA- 
authorized examiner, warrants a 10 percent rating for the 
right knee based on to limitation of extension to minus 12 
degrees.  However, even considering pain and other factors, 
there is no medical evidence that these symptoms have at any 
time since the grant of service connection been so disabling 
to actually or effectively result in extension limited to 15 
degrees-the requirement for the next higher 20 percent rating 
under Diagnostic Code 5261. 

The Board notes that the record reflects X-ray evidence of 
degenerative changes in the right knee.  Given the veteran's, 
albeit noncompensable, limited flexion in his right knee, and 
complaints of painful motion, a 10 percent rating for the 
right knee, the maximum rating for a single, major joint, has 
been assigned under Diagnostic Code 5003, rating degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
Board points out that the 10 percent rating assigned for the 
right knee in this case, is consistent with the provisions of 
38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention 
of the rating schedule, to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  However, no higher rating is 
assignable for the right knee.

While the Board recognizes the veteran's subjective 
complaints of sensations of his knees giving out, objective 
medical findings have shown no significant ligamentous 
instability with stress testing in the right knee.  As such, 
there is no basis for assignment of a rating in excess of 10 
percent for the right knee under Diagnostic Code 5257.  
Although the initial rating was provided under Diagnostic 
Code 5257, the veteran does not have additional disability 
from subluxation or instability.  Hence, the 10 percent 
ratings regardless of the diagnostic code compensate the 
veteran for the manifestations of his right knee disability.

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for the right 
knee.  Disabilities of the knee and leg are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-5263; however, several 
of these diagnostic codes are simply not applicable to the 
veteran's service-connected right knee condition.  It is 
neither contended nor shown that the veteran's service- 
connected right knee condition involves ankylosis, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  As such, an increased rating under any of the 
diagnostic codes rating these conditions is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 
5263.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of higher schedular ratings 
in excess of 10 percent for the right knee under the 
applicable rating criteria.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected right knee conditions reflect 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b).  The Board notes 
that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned 10 percent ratings).  In this 
regard, the Board notes that the March 2008 VA examiner 
stated that there was no major restriction on his usual 
occupation as a result of his right knee.  Under these 
circumstances, the Board finds that the record presents no 
basis for assignment of higher schedular ratings for the 
right knee under the applicable rating criteria.

Moreover, there also is no objective evidence that, during 
the period pertinent to the claim for increase, the right 
knee disability has warranted frequent treatment- much less 
periods of hospitalization-or that this disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b) (1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Moreover, in adjudicating these claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  While the Board has resolved all reasonable doubt 
in the veteran's favor in granting separate 10 percent rating 
for limited extension of the right knee, the preponderance of 
the evidence is against assignment of any higher rating for 
limited flexion of the right knee.  See 38 U.S.C. § 5107(b) 
(West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent for limited flexion of the 
right knee is denied.

A separate 10 percent rating for limited extension of the 
right knee is granted, effective March 11, 2008, subject to 
the legal authority governing the payment of compensation 
benefits. 


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for entitlement to service connection 
for a lumbar spine disability on appeal is warranted.

When there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical examination 
or obtain a medical opinion if the evidence indicates that a 
current disability may be associated with the claims file.  
38 U.S.C.A. § 5103A (s)(2) (West 2002 & Supp. 2008);38 C.F.R. 
§ § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

In a Certification of Current Status, the veteran stated that 
he first experienced back pain when he was on active duty but 
noted that he never sought medical aid.  However, during his 
initial medical review for reenlistment in November 2003, the 
veteran stated that he was treated for problems with his 
back.  

In an October 2005 report of physical examination, the 
veteran stated that he had a lower back condition due to his 
knee problems.  

In an April 2006 Memorandum, the Department of the Army 
determined that the veteran's chronic back pain medically 
disqualified him for continued service in the U.S. Army 
Reserve.

The veteran has yet to undergo a VA examination for his back 
disability, and the record does not otherwise reflect any 
medical opinion addressing the relationship, if any, between 
such current back disability and the veteran's service.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between this current disability and the veteran's service.  
Id; see also Hickson v. West, 12 Vet. App. 247 (1999). 

Additionally, given the additionally advanced alternative 
theory of secondary service connection for back disability-
the Board finds that the evidence is insufficient to resolve 
questions of whether any current back disability is related 
to service or to service-connected disability; hence, further 
examination to obtain a medical opinion addressing these 
matters is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, supra.  Under these 
circumstances, the Board finds that VA examination and 
medical opinion- supported by fully stated rationale-is 
needed to resolve the claim for service connection for a 
lumbar spine disability.

For all the foregoing reasons, the RO should arrange for the 
veteran to undergo VA orthopedic examination of the veteran's 
back at a VA medical facility.  The veteran is hereby advised 
that failure to report for the scheduled examination, without 
good cause, may well result in denial of the claim (as the 
original claim for service connection will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member. Id. If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for a 
lumbar spine disability.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its letter to the veteran meets the 
requirements of Dingess/Hartman, as regards the five elements 
of a claim for service connection-particularly, disability 
rating and effective date-as appropriate.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for a lumbar 
spine disability. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim for service connection for a 
lumbar spine disability.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit and should clearly explain the 
evidence needed to establish entitlement 
to service connection on a direct, 
secondary, or presumptive basis.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, (cited to above), as 
regards VA's assignment of disability 
ratings and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo an 
orthopedic examination of the lumbar 
spine at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should clearly indicate 
whether the veteran currently has a 
chronic lumbar spine disability.  If so, 
the examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the veteran's 
lumbar spine disability: 

(1) is the result of disease or injury 
incurred in or aggravated by the 
veteran's military service; or (2) was 
caused, or is aggravated by the veteran's 
service-connected disability/ies (to 
include the veteran's service-connected 
bilateral knee disabilities). 

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report 

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a lumbar spine 
disability in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


